PER CURIAM.
Defendant in this cause filed a petition with this Court seeking admission to bail, pending appeal, after being convicted of second degree murder and sentenced to 50 years in the Montana state prison. Argument was heard by this Court on December 15, 1969.
Under the statutes of this state, section 95-1109, R.C.M.1947, bail after conviction is a matter of discretion. In this case following the conviction, the trial court following the procedure set forth in section 95-2204, R.C.M.1947, ordered a full and complete presentenee investigation and such information was available to the court at the time of sentence. This information has been forwarded to this Court for our consideration in this cause.
This Court having read the presentence report, the district court file, and after listening to arguments by counsel, fails to find either facts or law that will move its discretion to grant bail pending the appeal.